LEMMON, Circuit Judge (concurring).
I concur in the result.
Save in exceptional cases — and the present is not one of them — The Supreme Court has repeatedly ruled that moot lawsuits should be dismissed.
When a controversy involves a license that has expired, as does the instant case, and where, under the applicable statute, the particular license could not have been issued for a longer period, we have a classical example of a moot case.
Our course,- therefore, under numerous Supreme Court decisions, is clearly charted for us.
*263■ 1. Statement'of Facts.
On March 30, 1955, the appellee Boinich, at a public auction held by the United States, purchased Beverage Dispensary Licefise No. 5581. This license had been issued in pursuance to the laws of the Territory of Alaska to the appellee Berry Corporation, and authorized the latter to sell alcoholic beverages “for consumption on the premises only’’ at 418 Second Avenue in Fairbanks, Alaska, Alaska ComT piled Laws Annotated, 1949, § 35 — 4-21 (A).
Seizure of the license from the Berry Corporation by the’ United States had been accomplished on February 23j 1955. The license was for the year ending December 31, 1955.
On April 4, 1955, the appellee Boinich filed a document denominated “Application for Liquor License in the Territory of Alaska”. Although so entitled, this “application” actually sought a transfer of the above license from the Berry Corporation to the appellee Boinich, and for a change of the location of the business from 418 Second Avenue to 548 Second Avenue, in Fairbanks. In lieu of a consent to the proposed transfer by the Berry Corporation, a letter of consent by the United States, relating the facts of the seizure and sale, was attached to the application.
Also on April 4, 1955, the appellee Boinich filed a “Motion for Transfer of Liquor License” and a “Notice- of Hearing” thereon. This notice was addressed to the City Clerk of Fairbanks, and was served upon him apparently by direction of the court below.
Through the appellant Boggess, the city attorney of Fairbanks, the city responded to the notice by filing a protest against the proposed transfer. This protest, which was filed April 7, 1955, directly raised the question of whether the court below possessed authority to transfer a Beverage Dispensary License from one location to another.
The court below held that it had such authority, and on April 18, ordered such transfer granted. From that order, the present appeal was taken.
*2642. Since the License Sought to be Transferred Has ■ ■ "Expired, the Case Has Become Moot, and Must be Dismissed.
The “Application for Liquor- License”, a facsimile copy of which is a part of the transcript, shows on its face that the license sought to be transferred expired on December 31, 1955. That being the case, the present action has become moot, and must be dismissed.
In United States v. Munsingwear, 1950, 340 U.S. 36, 39-40, 71 S.Ct. 104, 1Ó6, 95 L.Ed. 36, the Court said:
“The established practice of the Court in dealing with a civil case from a court in the federal system which has become moot while on its way here or pending our decision on the merits is to reverse or vacate the judgment below and remand with a direction to dismiss [Many cases cited]. That was said in Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 205, 81 L.Ed. 178, to be ‘the duty of the appellate court’. That procedure clears the path for future relitigation of the issues between the parties and eliminates a judgment, review of which was prevented through happenstance.” 1
It is true that both the Supreme Court and this Court in a few instances have found reason to make exceptions to the strict rule; but the present case is not an instance of that kind.
In Southern Pacific Terminal Co. v. Interstate Commerce Commission, 1911, 219 U.S. 498, 514-515, 31 S.Ct. 279, *265283, 55 L.Ed. 310, the Court expounded both the principle and its limitations:
“This court has said a number of times that' it will only decide actual controversies, and if, pending an appeal, something occurs, without any fault of the defendant, which renders it impossible, if our decision should be in favor of the plaintiff, to grant him effectual relief, the appeal will be dismissed. Jones v. Montague, 194 U.S. 147, 24 S.Ct. 611, 48 L.Ed. 913, and Richardson v. McChesney, decided. November 28, 1910, 218 U.S. 487, 31 S.Ct. 43, 54 L.Ed. 1121. But in those cases the acts sought to be enjoined had been completely executed [as here], and there was nothing that the judgment of the court, if the suits had been entertained, could have affected. The case at bar comes within the rule announced in United States v. Trans-Missouri Freight Ass’n, 166 U.S. 290, 308, 17 S.Ct. 540, 41 L.Ed. 1007, 1016, and Boise City Irrig. & Land Co. v. Clark [cited by the appellant here], 9 Cir., 131 F. 415, 65 C.C.A. 399.
“In the case at bar the order of the Commission may to some extent (the exact extent it is unnecessary to define) be the basis of further proceedings. But there is a broader consideration. The question involved in the orders of the Interstate Commerce Commission are usually continuing (as are manifestly those in the case at bar), and these considerations ought not to be, as they might be, defeated, by short-terms orders, capable of repetition, yet evading review, and at one time the government, and at another time the carriers, have their rights determined by the Commission without a chance of redress.” (Emphasis supplied.)
*266In the instant' case, we do not have a “continuing order”. On the contrary, the license sought to be transferred in the instant case not only expired at the end of the year, but under the law could not have continued for more than one year from the date of issuance. See A.C.L.A.1949, § 35-4-19.
Brownlow v. Schwartz, supra, 261 U.S. at page 217, 43 S.Ct. at page 264, was a building permit case. There the Court said:
“The case has become moot for two reasons:
(1) Because the permit, the issuance of which constituted [as here] the sole relief sought by the petitioner, has been issued and the building to which it related has been completed; and (2) because, the first reason aside, petitioner no longer has any interest in the building, and therefore has no basis for maintaining the action.”
3. ’ To-Dismiss an Appeal as Moot, No Previously Existing “Case or Controversy” Need Be Assumed.
The majority opinion states that “[To dismiss the appeal as moot, without more, is to assume a previously existing case or controversy of such nature as to be within judicial cognizance”. I do not agree with this assumption, in support of which no authorities are cited. On the contrary, in Jones v. Montague, 1904, 194 U.S. 147, 152, 24 S.Ct. 611, 612, 48 L.Ed. 913, the Supreme Court quoted with approval the following language from Mills v. Green, 1895, 159 U.S. 651, 658, 16 S.Ct. 132, 40 L.Ed. 293:
“It is obvious, therefore, that, even if the bill could properly be held to present a case within the jurisdiction of the circuit court, no relief within the scope of the bill could now be granted.” [Emphasis supplied.]
In Mills v. Green, supra, the Court also said:
“We are of the opinion that the appeal must be dismissed upon this ground [mootness], with-' *267out considering any.other question appearing on the record or discussed by counsel.” 159 U.S. at page 653,16 S.Ct. at page 133.
Both the Mills and Montague cases are cited in the majority opinion.
It will thus be seen that the Supreme Court has held that the question of mootness is controlling, regardless of whether other jurisdictional matters appear.
For mootness is of itself a jurisdictional question. See United States v. Hamburg-Amerikanische, etc., Gesellschaft, 1916, 239 U.S. 466, 475, 476, 36 S.Ct. 212, 60 L.Ed. 387; People of State of California v. San Pablo & Tulare Railroad Co., 1893, 149 U.S. 308, 13 S.Ct. 876, 37 L.Ed. 747, both cited in the majority opinion. Here the license has been issued and has expired, and there is nothing left for this Court to decide. It is not an exceptional case that should move this Court to assume jurisdiction, regardless of mootness.
4. Conclusion.
The present case being moot, and offering a classic example of a controversy that we are forbidden to decide, the order below should be vacated and the case remanded with a direction to dismiss.

 See also Brownlow v. Schwartz, 1923, 261 U.S. 216, 217-219, 43 S.Ct. 263, 67 L.Ed. 620, and the many cases there cited; Woodring v. Clarksburg-Columbus Short Route Bridge Co., 1937, 302 U.S. 658, 58 S.Ct. 365, 82 L.Ed. 509; Paramount Pictures, Inc., v. Langer, 1939, 306 U.S. 619, 59 S.Ct. 641, 83 L.Ed. 1025; Retail Food Clerks & Managers Union, Local No. 1357 v. Union Premier Food Stores, Inc., 1940, 308 U.S. 526, 60 S.Ct. 376, 84 L.Ed. 445.